Citation Nr: 0329061	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  92-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES


1.  Entitlement to an increased evaluation for residuals of 
an injury to the lumbar spine, status post laminectomy and 
diskectomy,  rated as 20 percent disabling, effective from 
November 1989, and as 60 percent disabling, effective from 
June 2000.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right thigh injury.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left leg.

4.  Entitlement to an effective date earlier than June 2000 
for the assignment of a 60 percent evaluation for residuals 
of an injury to the lumbar spine, status post laminectomy and 
diskectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1990 and later RO decisions that increased the 
evaluation for residuals of a low back injury, status post 
laminectomy and diskectomy, from 10 to 20 percent, and that 
denied increased (compensable) evaluations for residuals of a 
right thigh injury and residuals of a shell fragment wound of 
the left leg.  In March 1993, June 1996, and August 2000, the 
Board remanded the case to the RO for additional development.

A February 2003 RO rating decision increased the evaluation 
for the residuals of a low back injury, status post  
laminectomy and diskectomy, from 20 to 60 percent, effective 
from June 2000.  The veteran appealed the determination 
requesting an effective date earlier than June 2000 for the 
60 percent evaluation for this condition.  
Inasmuch as a higher evaluation is potentially available for 
the low back condition, and the issue of an increased 
evaluation for this condition was already in appellate status 
at the time of the February 2003 RO rating decision, the 
Board will consider entitlement to an increased evaluation 
for the low back condition for the entire period.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A review of the record 
does not reveal that the veteran has been provided with this 
notice.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed to substantiate 
his claims.  This notice should advise 
him of the evidence that he must submit 
and of the evidence VA will attempt to 
obtain.

2.  If additional evidence is received, 
the RO should review the veteran's 
claims.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



